Exhibit NOTE AND WARRANT PURCHASE AGREEMENT Dated as of December 10, 2008 by and between IMPLANT SCIENCES CORPORATION and DMRJGROUP LLC TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF NOTE AND WARRANT 1 Section 1.1 Purchase and Sale of Note and Warrant. 1 Section 1.2 Closing. 1 Section 1.3 Warrant Shares. 2 ARTICLE II REPRESENTATIONS AND WARRANTIES 2 Section 2.1 Representations and Warranties of the Company. 2 Section 2.2 Representations and Warranties of the Investor. 13 ARTICLE III COVENANTS 13 Section 3.1 Securities Compliance. 14 Section 3.2 Registration and Listing. 14 Section 3.3 Compliance with Laws. 14 Section 3.4 Keeping of Records and Books of Account. 14 Section 3.5 Reporting Requirements. 15 Section 3.6 Other Agreements. 16 Section 3.7 Use of Proceeds. 16 Section 3.8 Reporting Status. 16 Section 3.9 Reserved. 16 Section 3.10 Reserved. 16 Section 3.11 Reserved. 16 Section 3.12 Amendments. 16 Section 3.13 Distributions. 16 Section 3.14 Reservation of Shares. 17 Section 3.15 Prohibition on Liens. 17 Section 3.16 Prohibition on Indebtedness. 17 Section 3.17 Compliance with Transaction Documents. 18 Section 3.18 Reserved. 18 Section 3.19 Transactions with Affiliates. 18 Section 3.20 No Merger or Sale of Assets; No Formation of Subsidiaries. 18 Section 3.21 Payment of Taxes, Etc. 18 Section 3.22 Corporate Existence. 19 Section 3.23 Maintenance of Assets. 19 Section 3.24 No Investments. 19 Section 3.25 Opinions. 19 Section 3.26 Acquisition of Assets. 20 Section 3.27 Registration Rights. 20 Section 3.28 Notice of Certain Events. 21 Section 3.29 Budget Compliance. 21 Section 3.30 Minimum Cash Balance. 21 Section 3.31 Inspection. 22 Section 3.32 Accounts Payable. 22 Section 3.33 Current Ratio. 22 Section 3.34 Board of Directors. 22 ARTICLEV CONDITIONS 22 Section 4.1 Conditions Precedent to the Obligation of the Company to Close and to Sell the Securities at Each Closing. 22 Section 4.2 Conditions Precedent to the Obligation of the Investor to Close at Each Closing. 23 ARTICLE V CERTIFICATE LEGEND 25 Section 5.1 Legend. 25 ARTICLE VI INDEMNIFICATION 26 Section 6.1 General Indemnity. 26 Section 6.2 Indemnification Procedure. 26 ARTICLEVII MISCELLANEOUS 27 Section 7.1 Fees and Expenses. 27 Section 7.2 Specific Performance; Consent to Jurisdiction; Venue. 28 Section 7.3 Entire Agreement; Amendment. 28 Section 7.4 Notices. 28 Section 7.5 Waivers. 29 Section 7.6 Headings. 30 Section 7.7 Successors and Assigns. 30 Section 7.8 No Third Party Beneficiaries. 30 Section 7.9 Governing Law. 30 Section 7.10 Survival. 30 Section 7.11 Publicity. 30 Section 7.12 Counterparts. 30 Section 7.13 Severability. 31 Section 7.14 Further Assurances. 31 Section 7.15 Confidentiality. 31 NOTE AND WARRANT PURCHASE AGREEMENT This NOTE AND WARRANT PURCHASE AGREEMENT, dated as of December 10, 2008 (this “Agreement”), is by and between Implant Sciences Corporation, a Massachusetts corporation (the “Company”), and DMRJGroup LLC, a Delaware limited liability company (the “Investor”). The parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF NOTE AND WARRANT Section 1.1Purchase and Sale of Note and Warrant. (a)Upon the following terms and conditions, the Company shall issue and sell to the Investor, and the Investor shall purchase from the Company, (i) one or more senior secured promissory notes in an aggregate principal amount of up to $5,600,000 and (ii) a common stock purchase warrant, in substantially the form attached hereto as Exhibit A (the “Warrant”), to purchase 1,000,000 shares of Common Stock, par value $0.10 per share, of the Company (the “Common Stock”) at the exercise price and upon the terms and conditions set forth therein. (b)At the Closing (as hereafter defined), upon satisfaction of the terms and conditions set forth herein, the Company shall issue to the Investor a promissory note, substantially in the form of Exhibit B hereto (the “Note”), in the aggregate principal amount of Five Million Six Hundred Thousand Dollars ($5,600,000), and the Investor shall advance, as payment in full for the Note, the sum of Five Million Six Hundred Thousand Dollars ($5,600,000), less the amount of the original issue discount set forth below.The Investor is further permitted to deduct and retain from the advance made on the Closing Date the fees and expenses of the Investor as permitted by Section 7.1 hereto.The issuance and sale of the Note is referred to herein as the “Closing”.At the Closing, the Company shall deliver to the Investor the Warrant to purchase 1,000,000 shares of Common Stock at the exercise price and upon the terms and conditions as set forth therein.The Note shall be on an original issue discount basis, reflecting an unconditional non-refundable original issue discount in the amount of $616,000 for the period commencing with the Closing Date (as defined below) through the scheduled Maturity Date, as set forth in the Note. Section 1.2Closing. The Closing under this Agreement shall take place immediately upon the execution of this Agreement or on such other date as may be agreed upon in writing by the parties hereto (the “Closing Date”).The Closing shall take place at the offices of the Investor, 152 West 57th Street, 4th Floor, New York, NY 10:00 a.m. New York time.At the Closing, the Investor shall make the advance described in Section 1.1 above by wire transfer of immediately available funds to an account designated by the Company. Section 1.3Warrant Shares. The Company has authorized and has initially reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of its authorized but unissued shares of Common Stock at least equal to one hundred fifty percent (150%) of the aggregate number of shares of Common Stock to effect the exercise of the Warrant in full.Any shares of Common Stock issuable upon exercise of the Warrant (and such shares when issued) are herein referred to as the “Warrant Shares”.The Warrant and the Warrant Shares are sometimes collectively referred to herein as the “Securities”. ARTICLE II REPRESENTATIONS AND WARRANTIES Section 2.1Representations and Warranties of the Company. The Company hereby represents and warrants to the Investor, as of the date hereof and the date of the Closing hereunder (except as set forth on the Schedule of Exceptions attached hereto with each numbered Schedule corresponding to the section number herein), as follows: (a)Organization, Good Standing and Power.The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the Commonwealth of Massachusetts and has the requisite corporate power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted.The Company does not have any direct or indirect Subsidiaries (as defined in Section 2.1(g)) or own securities of any kind in any other entity except as set forth on Schedule 2.1(g) hereto.The Company and each such Subsidiary (as defined in Section 2.1(g)) is duly qualified as a foreign corporation, limited liability company or limited partnership to do business and is in good standing in every other jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary except for any jurisdiction(s) (alone or in the aggregate) in which the failure to be so qualified would not reasonably be expected to have a Material Adverse Effect.For the purposes of this Agreement, “Material Adverse Effect” means any material adverse effect on the business, operations, properties or financial condition of the Company and its Subsidiaries (taken together as a whole) and/or any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to perform any of its obligations under this Agreement or any of the Transaction Documents in any material respect. (b)Authorization; Enforcement.The Company and the Subsidiaries (as applicable) have the requisite corporate power and authority to enter into and perform this Agreement, the Note, the Warrants, the Security Agreement by and between the Company and the Investor dated as of the Closing Date, substantially in the form of Exhibit C attached hereto (the “Security Agreement”) the Officer’s Certificate to be delivered by the Company, dated as of the Closing Date, substantially in the form of Exhibit D attached hereto (the “Officer’s Certificate”), the Patent Security Agreement by and among the Company, the Subsidiaries and the Investor, substantially in the form of Exhibit B, 2 attached to the Security Agreement (together with any Copyright Security Agreement or Trademark Security Agreement subsequently entered into by the Company or any Subsidiary and the Investor pursuant to the terms of the Security Agreement, collectively, the “IP Security Agreements”), the guarantee (“Guarantee”) to be delivered by each of the Subsidiaries, dated as of the date hereof, substantially in the form of Exhibit E, the Irrevocable Transfer Agent Instructions, dated as of the date hereof, substantially in the form of Exhibit Fand the Stock Transfer Agreement, between the Company and the Investor, dated as of the Closing Date, substantially in the form of Exhibit G attached hereto (the “Stock Transfer Agreement”) (collectively, together with this Agreement, the Note and the Warrants the “Transaction Documents”) and to issue and sell the Securities in accordance with the terms hereof.The execution, delivery and performance of the Transaction Documents by the Company and the consummation by it of the transactions contemplated thereby have been duly and validly authorized by all necessary corporate action, and, except as set forth on Schedule 2.1(b), no further consent or authorization of the Company, its Board of Directors, stockholders or any other third party is required.When executed and delivered by the Company and the Subsidiaries, each of the Transaction Documents shall constitute a valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship, receivership or similar laws relating to, or affecting generally the enforcement of, creditor’s rights and remedies or by other equitable principles of general application. (c)Capitalization.The authorized capital stock and the issued and outstanding shares of capital stock of the Company as of the Closing Date is set forth on Schedule 2.1(c)(i) hereto.All of the outstanding shares of the Common Stock and any other outstanding security of the Company have been duly and validly authorized.Except as set forth in this Agreement, or as set forth on Schedule 2.1(c)(ii) hereto, no shares of Common Stock or any other security of the Company are entitled to preemptive rights or registration rights and there are no outstanding options, warrants, scrip, rights to subscribe to, call or commitments of any character whatsoever relating to, or securities or rights convertible into, any shares of capital stock of the Company.Furthermore, except as set forth in this Agreement and as set forth on Schedule 2.1(c)(iii) hereto, there are no contracts, commitments, understandings, or arrangements by which the Company is or may become bound to issue additional shares of the capital stock of the Company or options, securities or rights convertible into shares of capital stock of the Company.Except as provided on Schedule 2.1(c)(iv) hereto, the Company is not a party to or bound by any agreement or understanding granting registration or anti-dilution rights to any person with respect to any of its equity or debt securities.Except as set forth on Schedule 2.1(c)(v), the Company is not a party to, and it has no knowledge of, any agreement or understanding restricting the voting or transfer of any shares of the capital stock of the Company. (d)Issuance of Securities.The Note and the Warrant have been duly authorized by all necessary corporate action and, when paid for or issued in accordance with the terms hereof, the Note shall be validly issued and outstanding, free and clear of all liens, encumbrances and rights of refusal of any kind.When the Warrant Shares are issued 3 and paid for in accordance with the terms of this Agreement and as set forth in the Warrant, such shares will be duly authorized by all necessary corporate action and validly issued and outstanding, fully paid and nonassessable, free and clear of all liens, encumbrances and rights of refusal of any kind and the holders shall be entitled to all rights accorded to a holder of Common Stock. (e)No Conflicts.The execution, delivery and performance of the Transaction Documents by the Company, the performance by the Company of its obligations under the Note and the consummation by the Company and the Subsidiaries of the transactions contemplated hereby and thereby, and the issuance of the Securities as contemplated hereby, do not and will not (i) violate or conflict with any provision of the Company’s Amended and Restated Articles of Organization (the “Articles of Organization”) or Bylaws (the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter documents, (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond, license, lease agreement, instrument or obligation to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries’ respective properties or assets are bound, (iii) result in a violation of any federal, state, local or foreign statute, rule, regulation, order, judgment or decree (including federal and state securities laws and regulations) applicable to the Company or any of its Subsidiaries or by which any property or asset of the Company or any of its Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage, security interest, charge or encumbrance of any nature on any property or asset of the Company or its Subsidiaries under any agreement or any commitment to which the Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries is bound or by which any of their respective properties or assets are bound, except, in all cases, for such conflicts, defaults, terminations, amendments, acceleration, cancellations and violations as would not, individually or in the aggregate, have a Material Adverse Effect (other than violations pursuant to clauses (i) or (iii) (with respect to federal and state securities laws)).Neither the Company nor any of its Subsidiaries is required under federal, state, foreign or local law, rule or regulation to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under the Transaction Documents or issue and sell the Securities in accordance with the terms hereof (other than any filings, consents and approvals which may be required to be made by the Company under applicable state and federal securities laws, rules or regulations).The business of the Company and its Subsidiaries is not being conducted in violation of any laws, ordinances or regulations of any governmental entity. (f)Commission Documents, Financial Statements.The Common Stock of the Company is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has timely filed all reports, schedules, forms, statements and other documents required to be filed by it with the Securities and Exchange Commission (the “Commission”) pursuant to the reporting requirements of the Exchange Act (all of the foregoing including filings incorporated by reference therein being referred to herein as the “Commission Documents”).Each 4 Commission Document complied in all material respects with the requirements of the Exchange Act and the rules and regulations of the Commission promulgated thereunder and other federal, state and local laws, rules and regulations applicable to such documents, and the Commission Documents did not, as of their respective filing dates, contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.As of their respective dates, the financial statements of the Company included in the Commission Documents complied as to form in all material respects with applicable accounting requirements and the published rules and regulations of the Commission or other applicable rules and regulations with respect thereto.Such financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applied on a consistent basis during the periods involved (except (i) as may be otherwise indicated in such financial statements or the notes thereto or (ii) in the case of unaudited interim statements, to the extent they may not include footnotes or may be condensed or summary statements), and fairly present in all material respects the financial position of the Company and its Subsidiaries as of the dates thereof and the results of operations and cash flows for the periods then ended (subject, in the case of unaudited statements, to normal year-end audit adjustments). (g)Subsidiaries.Schedule 2.1(g) hereto sets forth each Subsidiary of the Company, showing the jurisdiction of its incorporation or organization and showing the percentage of each person’s ownership of the outstanding stock or other interests of such Subsidiary.For the purposes of this Agreement, “Subsidiary” shall mean any corporation or other entity of which at least 50% of the securities or other ownership interest having ordinary voting power (absolutely or contingently) for the election of directors or other persons performing similar functions are at the time owned directly or indirectly by the Company and/or any of its other Subsidiaries.All of the outstanding shares of capital stock of each Subsidiary have been duly authorized and validly issued, and are fully paid and nonassessable.Except as set forth on Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or other rights, options, warrants or agreements granted or issued by or binding upon any Subsidiary for the purchase or acquisition of any shares of capital stock of any Subsidiary or any other securities convertible into, exchangeable for or evidencing the rights to subscribe for any shares of such capital stock.Neither the Company nor any Subsidiary is subject to any obligation (contingent or otherwise) to repurchase or otherwise acquire or retire any shares of the capital stock of any Subsidiary or any convertible securities, rights, warrants or options of the type described in the preceding sentence except as set forth on Schedule 2.1(g) hereto.Neither the Company nor any Subsidiary is party to, nor has any knowledge of, any agreement restricting the voting or transfer of any shares of the capital stock of any Subsidiary.Each subsidiary is duly organized, validly existing and in good standing under the laws of the jurisdictions set forth on Schedule 2.1(g) and has the requisite corporate or other power to own, lease and operate its properties and assets and to conduct its business as it is now being conducted. (h)No Material Adverse Change.Except as disclosed in the Commission Documents or on Schedule 2.1(h) hereto, since September 30, 2008, the Company has not experienced or suffered any Material Adverse Effect. 5 (i)No Undisclosed Liabilities.Except as disclosed on Schedule 2.1(i) hereto, since September 30, 2008, neither the Company nor any of its Subsidiaries has incurred any liabilities, obligations, claims or losses (whether liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise) other than those incurred in the ordinary course of the Company’s or its Subsidiaries respective businesses or which, individually or in the aggregate, are not reasonably likely to have a Material Adverse Effect. (j)No Undisclosed Events or Circumstances.Since September 30, 2008, except as disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or exists with respect to the Company or its Subsidiaries or their respective businesses, properties, prospects, operations or financial condition, which, under applicable law, rule or regulation, requires public disclosure or announcement by the Company but which has not been so publicly announced or disclosed. (k)Indebtedness.Schedule 2.1(k) hereto sets forth as of the date hereof all outstanding secured and unsecured Indebtedness of the Company or any Subsidiary, or for which the Company or any Subsidiary has commitments.For the purposes of this Agreement, “Indebtedness” shall mean, with respect to any Person, (a) all obligations for borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or other similar instruments and all reimbursement or other obligations in respect of letters of credit, bankers acceptances, current swap agreements, interest rate hedging agreements, interest rate swaps, or other financial products, (c) all capital lease obligations that exceed $50,000 in the aggregate in any fiscal year, (d) all obligations or liabilities secured by a lien or encumbrance on any asset of such Person, irrespective of whether such obligation or liability is assumed, (e) all obligations for the deferred purchase price of assets, together with trade debt and other accounts payable that exceed $50,000 in the aggregate in any fiscal year, (f) all synthetic leases, (g) all obligations with respect to redeemable stock and redemption or repurchase obligations under any capital stock or other equity securities issued by such Person, (h) all reimbursement obligations and other liabilities of such Person with respect to surety bonds (whether bid, performance or otherwise), letters of credit, banker’s acceptances, drafts or similar documents or instruments issued for such Person’s account, (i) indebtedness of any partnership or joint venture in which such Person is a general partner or a joint venturer to the extent such Person is liable therefore as a result of such Person’s ownership interest in such entity, except to the extent that the terms of such indebtedness expressly provide that such Person is not liable therefore or such Person has no liability therefore as a matter of law, (j) trade debt and other account payables which remain unpaid more than one hundred (100) days past the invoice date, and (k) any obligation guaranteeing or intended to guarantee (whether directly or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse) any of the foregoing obligations of any other Person; provided, however, Indebtedness shall not include (I) usual and customary trade debt and other accounts payable incurred in the ordinary course of business less than one hundred (100) days past the invoice date and (II) endorsements for collection or deposit in the ordinary course of business.Neither the Company nor any Subsidiary is in default with respect to any Indebtedness.“Person” means any individual, sole proprietorship, joint venture, partnership, corporation, limited liability company, 6 association, joint-stock company, unincorporated organization, cooperative, trust, estate, governmental entity or any other entity of any kind or nature whatsoever. (l)Title to Assets.Each of the Companyand the Subsidiaries has good and valid title to all of its real and personal property reflected in the Commission Documents, free and clear of any mortgages, pledges, charges, liens, security interests or other encumbrances, except for those indicated on Schedule 2.1(l) hereto.Any leases of the Company and each of its Subsidiaries are valid and subsisting and in full force and effect.Pursuant to, and upon execution and delivery of, the Security Agreement and any applicable IP Security Agreements, the Company and its Subsidiaries shall have granted to the Investor a perfected, first priority security interest in substantially all of the assets of the Company and the Subsidiaries. (m)Actions Pending.There is no action, suit, claim, investigation, arbitration, alternate dispute resolution proceeding or other proceeding pending or, to the knowledge of the Company, threatened against the Company or any Subsidiary which questions the validity of this Agreement or any of the other Transaction Documents or any of the transactions contemplated hereby or thereby or any action taken or to be taken pursuant hereto or thereto.Except as set forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation, arbitration, alternate dispute resolution proceeding or other proceeding pending or, to the knowledge of the Company, threatened against or involving the Company, any Subsidiary or any of their respective properties or assets, which individually or in the aggregate, would reasonably be expected, if adversely determined, to have a Material Adverse Effect.There are no outstanding orders, judgments, injunctions, awards or decrees of any court, arbitrator or governmental or regulatory body against the Company or any Subsidiary or any officers or directors of the Company or Subsidiary in their capacities as such, which individually or in the aggregate, could reasonably be expected to have a Material Adverse Effect. (n)Compliance with Law.The business of the Company and the Subsidiaries has been and is presently being conducted in accordance with all applicable federal, state and local governmental laws, rules, regulations and ordinances, except such that, individually or in the aggregate, the noncompliance therewith could not reasonably be expected to have a Material Adverse Effect.The Company and each of its Subsidiaries have all franchises, permits, licenses, consents and other governmental or regulatory authorizations and approvals necessary for the conduct of its business as now being conducted by it unless the failure to possess such franchises, permits, licenses, consents and other governmental or regulatory authorizations and approvals, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. (o)Taxes.The Company and each of the Subsidiaries has accurately prepared and filed (or validly extended) all federal, state and other tax returns required by law to be filed by it, has paid or made provisions for the payment of all taxes shown to be due and all additional assessments, and adequate provisions have been and are reflected in the financial statements of the Company and the Subsidiaries for all current taxes and other charges to which the Company or any Subsidiary is subject and which are not currently due and payable.Except as disclosed on Schedule 2.1(o) hereto, none of the federal 7 income tax returns of the Company or any Subsidiary have been audited by the Internal Revenue Service.The Company has no knowledge of any additional assessments, adjustments or contingent tax liability (whether federal or state) of any nature whatsoever, whether pending or threatened against the Company or any Subsidiary for any period, nor of any basis for any such assessment, adjustment or contingency. (p)Disclosure.Except for the transactions contemplated by this Agreement, the Company confirms that neither it nor any other person acting on its behalf has provided the Investor or its agents or counsel with any information that constitutes or might constitute material, nonpublic information.To the Company’s knowledge, neither this Agreement or the Schedules hereto nor any other documents, certificates or instruments furnished to the Investor by or on behalf of the Company or any Subsidiary in connection with the transactions contemplated by this Agreement, taken together as a whole, contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made herein or therein, in the light of the circumstances under which they were made herein or therein, not misleading. (q)Environmental Compliance.Except as would not reasonably be expected to have a Material Adverse Effect, the Company and each of its Subsidiaries have obtained all approvals, authorization, certificates, consents, licenses, orders and permits or other similar authorizations of all governmental authorities, or from any other person, that are required under any Environmental
